            Case MDL No. 2942 Document 138 Filed 05/05/20 Page 1 of 2



                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


 IN RE: CONVID-19 BUSINESS                         )
 INTERRUPTION PROTECTION                           )
 INSURANCE LITIGATION                              )          MDL NO. 2942
                                                   )
                                                   )
                                                   )
                                                   )


                                CERTIFICATE OF SERVICE


       In Compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on May 5, 2020, I caused (1) Notice of

Appearance of Livia M. Kiser [Dkt. 122] and (2) Corporate Disclosure Statement [Dkt. 125]

to be filed with the Court’s CM/ECF system, which sends a service copy to all counsel in the action

at their associated email addresses, or as indicated below.

       Tom Underwood
       Purcell & Wardrope
       tunderwood@pw-law.com

        Respectfully submitted this 5th day of May, 2020.

                                                   King & Spalding LLP


                                                   /s/ Livia M. Kiser
                                                   Livia M. Kiser

                                                   King & Spalding LLP
                                                   353 N. Clark
                                                   Suite 1200
                                                   Chicago, IL 60654
                                                   Ph: 312-995-6333
                                                   Email: lkiser@kslaw.com
             Case MDL No. 2942 Document 138 Filed 05/05/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on May 5, 2020, I caused the foregoing

Certificate of Service to be filed with the Judicial Panel on Multidistrict Litigation’s CM/ECF

system, which sends a service copy to all registered parties in the action at their associated email

addresses.



                                                            /s/ Livia M. Kiser
